Citation Nr: 1710214	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as schizophrenia and depression.

2.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for medical treatment only, under 38 U.S.C.A. § 1702(a).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1975 to March 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

The instant claim was developed and adjudicated as one of service connection for schizophrenia with depression.  As the record notes other psychiatric disabilities, and in light of the Veteran's contentions and the U.S. Court of Appeals for Veterans Claims holding in Clemons v. Shinseki,  23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page to encompass any psychiatric disability, however diagnosed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Veteran has asserted through lay statements that symptoms of mental illness developed in service.  In a February 2010 statement, she asserted that prior to service the Veteran never had any major problems, but that once in service she began to lose interest in work and family and only wanted to sleep.  In this statement, she estimated that she was sick about one year before she was discharged from service.  In March 2010, the Veteran submitted a lay statement from her sister, stating she observed the Veteran while home approximately 5 months prior to the Veteran's discharge from the military.  She observed that the Veteran had lost a lot of weight, could not concentrate very well, and had trouble with her nerves.  She also stated that the Veteran experienced difficulty sleeping, would cry for no reason for long periods of time, and had poor hygiene.

Notably, the Veteran has not been afforded a VA examination to determine whether her claimed disabilities are related to her service or whether she developed a psychosis within one year of her military separation.  38 U.S.C.A. § 1702; 38 C.F.R. § 3.307, 3.309, 3.384.  In light of her and her sister's statements and private medical evidence showing longstanding treatment for mental illness, the Board finds that further development of the record is necessary to specifically include a VA examination and medical opinion addressing the nature and likely etiology of the claimed disabilities.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, as pointed out by the Veteran's representative, the Veteran's service personnel records should be obtained for association with the claims file as they may be pertinent to the claims.  In particular, such records may reflect behavioral problems of the Veteran that are manifestations of the onset of mental illness, which are not otherwise shown by the service treatment records.  

Additionally, the Veteran's treating physician at Western Tidewater Community Service Board (WTCSB) indicated in a September 2010 letter to the Veteran that she had reviewed various medical reports concerning the Veteran's medical treatment over the years, to include "copies of hospital discharge summaries from Riverside Hospital dated September of 1984."  The RO attempted to obtain records from Riverside dating from 1980 but was informed by the hospital in May 2010 that the Veteran's records were purged.  The Veteran stated in her August 2010 notice of disagreement that she would submit the "necessary evidence from Riverside Hospital in the very near future."  The claims file still does not have any of the Riverside treatment records.  As the Veteran has indicated she has access to these records, the RO should ask the Veteran to submit them, if they are still in existence.

An April 1990 mental health evaluation from WTCSB indicates that the treatment provider discussed with the Veteran the option of applying for SSI.  Other evidence of record indicates the Veteran does not receive Social Security Administration (SSA) disability benefits.  However, this fact does not mean the Veteran did not apply for such benefits and any records associated with a claim for SSA disability benefits, particularly medical records, could shed additional light on the Veteran's claim.  As such, an attempt should be made to obtain any available records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).
The claim for service connection for a psychosis for the purpose of establishing eligibility for medical treatment only is inextricably intertwined with the claim of service connection for a psychiatric disability.  Therefore, consideration of the appeal in that matter is deferred pending development of the claim of service connection for a psychiatric disability.   

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate action to obtain and associate with the claims file the Veteran's service personnel records.

2.  Request the Veteran to furnish all records of evaluation and treatment for any psychiatric disability which have not already been submitted, or provide VA with a medical release so the AOJ can request such records on her behalf.

To that end, ask the Veteran to submit any records from Riverside Hospital in her possession (or to provide a medical release for her treating physician, M. Gross, M.D., who indicated in a September 2010 letter to the Veteran that she had reviewed copies of hospital discharge summaries from Riverside Hospital dated in September 1984).

3.  If any of the records requested in items 1 or 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1 and 2, arrange to have the Veteran scheduled for a VA psychiatric examination, to determine the nature and etiology of all psychiatric disabilities. 

The claims file should be made available to the examiner in conjunction with the examination.  

The examiner is asked to specifically review all lay statements of record, to include those of the Veteran in February 2010 and of her sister in March 2010.

Based on examination of the Veteran and review of the claims file, the examiner should provide an opinion responsive to the following:

(a)  State all psychiatric disabilities diagnosed, according to American Psychological Association DSM-5.

(b)  As to any psychiatric disability diagnosed (or found to have been present at any time since February 2010, when the Veteran filed the present claim), with respect to each disability, is it at least as likely as not (a 50% or greater probability) the disability is related to the Veteran's period of active duty from March 1975 to March 1979? 

(c)  Is it at least as likely as not (a 50% or greater probability) that the Veteran developed a psychosis within one year after her March 1979 discharge from service?

For VA purposes, a psychosis is any one of the following: brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder.  See 38 C.F.R. § 3.384.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the foregoing, readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case (SSOC), afford the Veteran an opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



